DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fertig et al. (U.S. Pub. 2016/0377647).

Regarding claims 1, 11, and 20, Fertig discloses (Figs. 1-5) an accelerometer system (see par. [0004]) comprising:
a light-emitting device 512 [0037] configured to emit an optical signal (as shown in Fig. 5); and
a circuit (as shown in Fig. 5) configured to:
modulate [0037], by a modulating device 520 [0037], the optical signal to produce a modulated optical signal [0037];

receive, by a photoreceiver 518/519 [0038], the modulated optical signal (as shown in Fig. 5);
convert, by the photoreceiver 518/519, the modulated optical signal into an electrical signal [0038];
process the electrical signal to obtain a processed electrical signal [0038];
transmit the processed electrical signal to the modulating device 520 [0038]-[0039], wherein the modulating device 520 is configured to modulate the optical signal based on the processed electrical signal [0038]-[0039] (as shown in Fig. 5);
transmit the processed electrical signal to a frequency counter (the top frequency counter: [0041]; Fig. 5); and
determine, using the frequency counter [0041] based on the processed electrical signal, a frequency value [0041].
The apparatus of Fertig, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 11.

Regarding claims 2 and 12, Fertig discloses (Figs. 1-5) the modulating device 520 is a first modulating device 520 (as shown in Fig. 5), the DETF structure is a first DETF structure 106 (as shown in Fig. 5), the photoreceiver 518/519 is a first photoreceiver (as shown in Fig. 5), the modulated optical signal is a first modulated optical signal (as shown in Fig. 5), the electrical 
modulate, by a second modulating device 520/570 (i.e. the part of device 520 that transmits modulated signal 570 to the bottom laser 562: [0038]; Fig. 5), the optical signal to produce a second modulated optical signal [0038];
output, to a second DETF structure 108 [0023], the second modulated optical signal produced by the second modulating device 520/570 [0039], Fig. 5.;
receive, using a second photoreceiver 568/569 [0038], the second modulated optical signal (as shown in Fig. 5);
convert, using the second photoreceiver 568/569 [0038], the second modulated optical signal into a second electrical signal (as shown in Fig. 5);
process the second electrical signal to obtain a second processed electrical signal (as shown in Fig. 5);
transmit the second processed electrical signal to the second modulating device 570, wherein the second modulating device 570 is configured to modulate the optical signal based on the second processed electrical signal [0038]; and
transmit the second processed electrical signal to a second frequency counter (the bottom frequency counter: [0041]; Fig. 5); and
determine, using the second frequency counter based on the second processed electrical signal, a second frequency value [0041].

measure a first frequency profile 536 (as shown in Fig. 5) of the first processed electrical signal (as shown in Fig. 5 – top signal), 
wherein the second frequency counter 566 is configured to:
measure a second frequency profile 586 [0038] of the second processed electrical signal (as shown in Fig. 5 – top signal), and
wherein the processing circuitry is configured to:
determine, based on the first frequency profile 536, the first frequency value 522 corresponding to the first processed electrical signal [0038]-[0041];
determine, based on the second frequency profile 586, the second frequency value 572 corresponding to the second processed electrical signal [0038]-[0041];
determine, based on the first frequency value, a first acceleration value (i.e. the “top”  frequency, which is the first acceleration value: [0041]); and
determine, based on the second frequency value, a second acceleration value (i.e. the “bottom” frequency, which is the second acceleration value: [0041]).

Regarding claims 5 and 15, Fertig discloses (Figs. 1-5) the processing circuitry is further configured to:


Regarding claim 6, Fertig discloses (Figs. 1-5) the third acceleration value is up to 500,000 meters per second squared [0020].

Regarding claims 7 and 16, Fertig discloses (Figs. 1-5) a proof mass 104 [0023];
one or more tethers 111 [0026];
a set of DETF structures 106/108 [0023] comprising the first DETF structure 106 and the second DETF structure 108; and
a frame 102 [0023] configured to suspend the proof mass 104 using the one or more tethers 111 (as shown in Fig. 1) and the set of DETF structures 106/108 (as shown in Fig. 1), 
wherein the proof mass 104 is suspended in a first direction relative to the frame 102 by the set of DETF structures 106/108, 
wherein the set of DETF structures 106/108 are configured to carry the modulated optical signal (as shown in Fig. 5), 
wherein the first DETF structure 106 contacts a first side of the proof mass 104 (as shown in Fig. 1) and the second DETF structure 108 contacts a second side of the proof mass 104 (as shown in Fig. 1), the first side being opposite the second side (as shown in Fig. 1), and
wherein the proof mass 104 is suspended in a second direction and a third direction relative to the frame 102 by the one or more tethers 111 (as shown in Fig. 1).

transmit, using the second modulating device 570, the second modulated optical signal to the second photoreceiver 568/569 via the second DETF structure 108 (as shown in Fig. 5).

Regarding claims 9 and 18, Fertig discloses (Figs. 1-5) the proof mass 104 is configured to:
displace, relative to the frame 102, by a displacement value in the first direction (as shown in Fig. 2), causing a length of the first DETF structure 106 to decrease by the displacement value (as shown in Fig. 2) and causing a length of the second DETF structure 108 to increase by the displacement value (as shown in Fig. 2), wherein the displacement of the proof mass 104 causes a mechanical vibration frequency of the first DETF structure 106 to decrease from a baseline frequency value to the first frequency value [0027], and
wherein the displacement of the proof mass 104 causes a mechanical vibration frequency of the second DETF structure 108 to increase from the baseline frequency value to the second frequency value [0027].

Regarding claims 10 and 19, Fertig discloses (Figs. 1-5) to determine the first acceleration value [0041], the processing circuitry is configured to:

determine, based on the first frequency difference value, the first acceleration value [0041], and wherein to determine the second acceleration value, the processing circuitry is configured to:
subtract the baseline frequency value from the second frequency value to obtain a second frequency difference value [0027]/[0041]; and
determine, based on the second frequency difference value, the second acceleration value [0041].

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02-18-2021 have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Fertig discloses (Fig. 5) a circuit (as shown in Fig. 5) configured to: modulate [0037], by a modulating device 520 [0037], the optical signal to produce a modulated optical signal [0037]; output, by the modulating device 520 to a double-ended tuning fork (DETF) structure 106 [0023], the modulated optical signal produced by the modulating device 520 (as shown in Fig. 5); and transmit the processed electrical signal to the modulating device 520 [0038]-[0039], wherein the modulating device 520 is configured to modulate the optical signal based on the processed electrical signal [0038]-[0039] (as shown in Fig. 5); transmit the processed electrical signal to a frequency counter (the top frequency counter: [0041]; Fig. 5); and determine, using the frequency counter [0041] based on the processed electrical signal, a frequency value [0041].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852